Case 2:20-cv-01113-JS-AKT Document 15 Filed 12/29/20 Page 1 of 10 PageID #: 65



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
COREY JESSUP,

                          Plaintiff,
                                                 MEMORANDUM & ORDER
            -against-                            20-CV-1113(JS)(AKT)

NASSAU COUNTY SHERIFF DEPARTMENT,
NASSAU COUNTY MEDICAL, and
NASSAU COUNTY WORKERS,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Corey Jessup, pro se
                    2019006968
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, New York 11554

For Defendants:           No appearances.

SEYBERT, District Judge:

            By Memorandum and Order dated May 15, 2020, the Court

granted incarcerated pro se plaintiff Corey Jessup’s (“Plaintiff”)

application to proceed in forma pauperis, sua sponte dismissed the

Complaint     in    its     entirety       pursuant   to   28   U.S.C.     §§

1915(e)(2)(B)(ii) and 1915A(b), and granted leave to file an

Amended Complaint.        (“Order,” ECF No. 12.)       On August 24, 2020,

Plaintiff filed an Amended Complaint.            (Am. Compl., ECF No. 14.)

For the reasons that follow, the Court finds that the Amended

Complaint fails to allege plausible claim for relief and is

therefore DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii),

1915A(b).



                                       1
Case 2:20-cv-01113-JS-AKT Document 15 Filed 12/29/20 Page 2 of 10 PageID #: 66



                                   BACKGROUND1

I.    Procedural History

            On February 24, 2020, Plaintiff initiated this action

against    the   Nassau   County    Correctional    Center:    Medical     (“the

Jail”) pursuant to 42 U.S.C. § 1983 (“Section 1983”).2                   (Compl.,

ECF No. 1.)      Plaintiff generally complained about the conditions

of confinement at the Jail and the adequacy of medical treatment

provided.     In the Order, the Court dismissed the claims against

the Jail, the sole Defendant, because it has no independent legal

identity.    (See Order at 5-6.)        Given Plaintiff’s pro se status,

the Court considered whether the Complaint alleged a plausible

claim against the municipality, Nassau County, and found that it

did not.     (Id. at 6-8.)         Accordingly, the Court dismissed the

Complaint and granted Plaintiff leave to file an Amended Complaint

in   accordance    with    the     guidance   set   forth     in   the    Order.

Specifically, the Court instructed:

            If Plaintiff wishes to bring a claim against
            a Defendant and he does not know the name of
            the individual, he may identify each of them
            as John or Jane Doe, and to the best of his
            ability describe each individual including his
            or her title and the place of employment.
            Further, for each Defendant named, Plaintiff
            should include a brief description of what

1All material allegations in the Complaint are presumed to be true
for the purpose of this Order. Rogers v. City of Troy, 148 F.3d
52, 58 (2d Cir. 1998).

2 On March 4, 2020, Plaintiff filed a separate, hand-written copy
of the Complaint. (Duplicate Compl., ECF No. 8.)


                                       2
Case 2:20-cv-01113-JS-AKT Document 15 Filed 12/29/20 Page 3 of 10 PageID #: 67



                 each Defendant did or failed to do, and how
                 those acts or omissions caused Plaintiff
                 injury.

(Id.   at    8-9.)          Plaintiff     was       also   “advised    that   an    Amended

Complaint completely replaces the previous Complaints.                        Therefore,

Plaintiff must include all allegations he wishes to pursue against

any Defendant(s) in the Amended Complaint.”                      (Order at 9 (emphasis

in original).)             After granting Plaintiff additional time (see July

27, 2020 Elec. Order), Plaintiff filed the Amended Complaint.

II.    The Amended Complaint

                 Plaintiff’s      Amended       Complaint      names     “Nassau     County

Medical,” the “Nassau County Sheriff Department” (the “Sheriff’s

Department”), and “Nassau County Workers” as Defendants.                           (See Am.

Compl.      at    1. 3 )      Plaintiff    again       complains      about   the    Jail’s

conditions and the adequacy of the medical treatment provided.

Plaintiff alleges that the Jail has “mold, fungus, mildew, chip

lead paint & bacteria.”             (Id.)       Plaintiff also complains that the

roof leaks when it rains and water leaks into his cell. (Id. at

3.)

                 Plaintiff further states that he has not received “the

proper treatment for [his] epilepsy seizure disorder an[d] right

shoulder for more than three months.”                      (Id. at 2.)    Plaintiff also




3 Plaintiff’s Amended Complaint does not contain page numbers or
paragraphs. The Court refers to the page numbers generated by the
Electronic Case Filing (“ECF”) system.


                                                3
Case 2:20-cv-01113-JS-AKT Document 15 Filed 12/29/20 Page 4 of 10 PageID #: 68



alleges that his request for a “one on one” meeting with a doctor

was denied and, in light of the spread of COVID-19, he received a

verbal   consultation       and    not        an    examination    at   the    medical

department.    (Id. at 2.)        Plaintiff alleges that, given his prior

diagnosis of asthma and epilepsy, he should have had an “EEG, CT,

blood levels [sic], or nueroligist [sic] test.”                         (Id. at 2.)

Plaintiff further alleges that although he was prescribed physical

therapy for his shoulder three times per week, he has only been

provided physical therapy one day per week.                    (Id. at 5, 7.)        As a

result, Plaintiff alleges that he has suffered a deprivation of

his Eighth Amendment rights.            (Id. at 7; see generally Am. Compl.)

                                     DISCUSSION

I.    Legal Standards

            Courts are obliged to liberally construe the pleadings

of a pro se plaintiff.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197, 200 (2d Cir. 2004); See Harris v. Miller, 818 F.3d 49, 57 (2d

Cir. 2016).     However, a complaint must plead sufficient facts to

“state a claim to relief that is plausible on its face.”                             Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).                        “A claim has

facial plausibility when the plaintiff pleads factual content that

allows   the   court   to     draw      the       reasonable   inference      that   the

defendant is liable for the misconduct alleged.”                         Ashcroft v.

Iqbal,   556   U.S.    662,       678    (2009)       (citation    omitted).          The



                                              4
Case 2:20-cv-01113-JS-AKT Document 15 Filed 12/29/20 Page 5 of 10 PageID #: 69



plausibility standard requires “more than a sheer possibility that

a defendant has acted unlawfully.”         Id. at 678; accord Wilson v.

Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir. 2011).                 While

“detailed factual allegations” are not required, “[a] pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of

the elements of a cause of action will not do.’”           Iqbal, 556 U.S.

at 678 (quoting Twombly, 550 U.S. at 555).

             Moreover, under 28 U.S.C. § 1915, the Court must dismiss

an in forma pauperis action that is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

See 28 U.S.C. §§ 1915(e)(2)(B)(i)-(iii), 1915A(b); Liner v. Goord,

196 F.3d 132, 134 & n.1 (2d Cir. 1999) (noting that under sections

1915   and   1915A,   sua   sponte   dismissals   of   frivolous    prisoner

complaints are not only permitted but mandatory).

II.    The Section 1983 Claims

             Section 1983 provides that

             [e]very person who, under color of any
             statute, ordinance, regulation, custom, or
             usage, of any State . . . subjects, or causes
             to be subjected, any citizen of the United
             States . . . to the deprivation of any rights,
             privileges, or immunities secured by the
             Constitution and laws, shall be liable to the
             party injured.

42 U.S.C. § 1983.     To state a claim under Section 1983, a plaintiff

must “allege that (1) the challenged conduct was attributable at




                                      5
Case 2:20-cv-01113-JS-AKT Document 15 Filed 12/29/20 Page 6 of 10 PageID #: 70



least in part to a person acting under color of state law and

(2) the conduct deprived the plaintiff of a right guaranteed under

the Constitution of the United States.”          Rae v. Cnty. of Suffolk,

No. 07–CV–2738, 2010 WL 768720, at *4 (E.D.N.Y. Mar. 5, 2010)

(quoting Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999)).

       A.    Claims against the Jail and the Sheriff’s Department

             In the Amended Complaint, Plaintiff again names the Jail

and the Sheriff’s Department as defendants.               However, in the

Order, the Court dismissed the Section 1983 claims against the

Jail with prejudice because “[i]t is well-established that ‘under

New York law, departments that are merely administrative arms of

a municipality do not have a legal identity separate and apart

from the municipality and, therefore, cannot sue or be sued.’”

(Order at 6 (quoting Davis v. Lynbrook Police Dep’t, 224 F. Supp.

2d    463,   477   (E.D.N.Y.   2002)   and   collecting   cases).)      This

reasoning extends to the Sheriff’s Department.               See London v.

Nassau Cnty. Corr. Facility, No. 20-CV-01991, 2020 WL 5052688, at

*3 (E.D.N.Y. Aug. 27, 2020).           Accordingly, Plaintiff’s Section

1983 claims against the Jail and the Sheriff’s Department are not

plausible and are DISMISSED WITH PREJUDICE pursuant to 28 U.S.C.

§§ 1915(e)(2)(b)(ii) and 1915A(b).

     B. Claims against Nassau County

             Even if the Court were to liberally construe the claims

against the municipality, Nassau County, Plaintiff fails to allege



                                       6
Case 2:20-cv-01113-JS-AKT Document 15 Filed 12/29/20 Page 7 of 10 PageID #: 71



a plausible claim for relief.                     It is well-established that a

municipality        cannot    be   held      liable       under    Section    1983     on    a

respondeat superior theory.                 See Monell v. Dep’t of Soc. Servs.

of N.Y.C., 436 U.S. 658, 691 (1978); Roe v. City of Waterbury, 542

F.3d 31, 36 (2d Cir. 2008).                 To prevail on a Section 1983 claim

against a municipality, a plaintiff must show that “the deprivation

of   the   plaintiff’s        rights     under         federal    law   is   caused    by   a

governmental custom, policy, or usage of the municipality.”                           Jones

v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012) (citing

Monell, 436 U.S. at 690-91).                “[L]ocal governments . . . may be

sued     for       constitutional        deprivations            visited     pursuant       to

governmental ‘custom’ even though such a custom has not received

formal     approval     through       the    body’s       official      decision      making

channels.”          Monell,     436    U.S.       at    690-691     (internal      citation

omitted).

               A    plaintiff      may      satisfy       the     “policy     or    custom”

requirement by alleging one of the following:

               (1) a formal policy officially endorsed by the
               municipality; (2) actions taken by government
               officials responsible for establishing the
               municipal policies that caused the particular
               deprivation in question; (3) a practice so
               consistent and widespread that, although not
               expressly authorized, constitutes a custom or
               usage of which a supervising policy-maker must
               have been aware; or (4) a failure by
               policymakers to provide adequate training or
               supervision to subordinates to such an extent
               that it amounts to deliberate indifference to
               the rights of those who come into contact with



                                              7
Case 2:20-cv-01113-JS-AKT Document 15 Filed 12/29/20 Page 8 of 10 PageID #: 72



             the municipal employees.

Brandon v. City of New York, 705 F. Supp. 2d 261, 276–77 (S.D.N.Y.

2010) (citations omitted).           “Moreover, a plaintiff must also

establish a causal link between the municipality’s policy, custom,

or practice and the alleged constitutional injury.”                       Lopes v.

Westchester    Cnty.,     No.    18-CV-8205,      2020    WL   7029002,    at    *11

(S.D.N.Y. Nov. 30, 2020) (citations omitted).

             Here, Plaintiff’s Monell claim against Nassau county, to

the extent alleged, fails for substantially similar reasons as

stated in the Order.      (See Order at 6-8.)           Indeed, Plaintiff fails

to plead any factual allegations from which the Court may infer

that the conduct of which he complains of was caused by a Nassau

County policy or custom.           Accordingly, when construed against

Nassau County, the Complaint does not allege a plausible cause of

action and the claims are DISMISSED without prejudice.

   C. Claims against the “Nassau County Workers”

             Plaintiff    also    names       “Nassau   County    Workers”      as   a

defendant.     However, wholly absent from the Amended Complaint are

any factual allegations of conduct or inaction attributable to any

individual worker.       Further, Plaintiff’s sparse allegations do not

sufficiently describe any individual that he claims is liable for

the alleged constitutional violations.                  Therefore, Plaintiff’s

claims   against    the    “Nassau    County       Workers”      are   accordingly

DISMISSED WITHOUT PREJUDICE.         See 28 U.S.C. §§ 1915(e)(2)(B)(ii),



                                          8
Case 2:20-cv-01113-JS-AKT Document 15 Filed 12/29/20 Page 9 of 10 PageID #: 73



1915A(b)(1); see also FED. R. CIV. P. 8.

III. Leave to Amend

             Federal Rule of Civil Procedure 15(a)(2) instructs that

courts “should freely give leave” to amend a complaint “when

justice so requires.”        A liberal application of Rule 15(a) is

warranted with respect to pro se litigants, who “should be afforded

every reasonable opportunity to demonstrate that [they have] a

valid claim.”     Matima v. Celli, 228 F.3d 68, 81 (2d Cir. 2000).

             The Court grants Plaintiff one final opportunity to file

a Second Amended Complaint.       Plaintiff’s Second Amended Complaint

must be labeled “Second Amended Complaint,” bear the same docket

number as this Order, 20-CV-1113, and must be filed within sixty

(60) days from the date of this Order.         Plaintiff is advised that

the Second Amended Complaint completely replaces the previous

Complaints.     Therefore, Plaintiff must include all allegations he

wishes to pursue against any Defendant(s) in the Second Amended

Complaint.

             If Plaintiff wishes to bring a claim against a Defendant

and he does not know the name of the individual, he may identify

each of them as John or Jane Doe, and to the best of his ability

describe each individual including his or her title and the place

of employment.       Further, for each Defendant named, Plaintiff

should include a brief description of what each Defendant did or

failed to do, and how those acts or omissions caused Plaintiff



                                      9
Case 2:20-cv-01113-JS-AKT Document 15 Filed 12/29/20 Page 10 of 10 PageID #: 74



injury.

             If Plaintiff does not file a Second Amended Complaint

within the time allowed, judgement shall enter without further

notice and this case will be marked CLOSED.

                                 CONCLUSION

             For the reasons set forth above, the Amended Complaint

is sua sponte DISMISSED, Plaintiff’s claims against the Jail and

the Sheriff’s Department are DISMISSED WITH PREJUDICE, Plaintiff’s

claims against Nassau County and the “Nassau County Workers” are

DISMISSED WITHOUT PREJUDICE.         Plaintiff is GRANTED LEAVE TO FILE

A SECOND AMENDED COMPLAINT within sixty (60) days and in accordance

with this Order.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

             The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff at his last known address.


                                           SO ORDERED.


                                             /s/ JOANNA SEYBERT
                                           JOANNA SEYBERT, U.S.D.J.

Dated:    December   29 , 2020
          Central Islip, New York



                                      10
